Citation Nr: 1137606	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-24 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 2011 written statement, the Veteran's representative indicated that the Veteran wished to appear for a hearing before the Board at his local RO.  Since Board hearings at the RO are scheduled by the RO, this matter must be handled on remand.  As the Veteran has not indicated whether he prefers a Travel Board or videoconference hearing, such should be clarified before scheduling the hearing.

Accordingly, the case is REMANDED for the following action:

After clarifying whether the Veteran prefers a Travel Board or videoconference hearing, schedule his hearing before the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

